PD-1102-15
August 12,2015



RE:    Benito Garza v. State of Texas/ Motion to Extend time to file PDR



Dear Hon.   Clerk/


      Please fiftdE my Motion seeking an extension of time to file my PDR.    I

am in the process of trying to recieve copies of documents from my appeal

attorney.    I will thank you in advance for your cooperation in this most

important matter.

                                                      --Respectfuiiyr"" -"



                                              Benito Garza #1957561

                                              3001 S. Emily Dr.
                                              Beeville, TX 78102




                                                                  RECEIVED IN
                                                                      AUS 20 2015




                                                                      FILED IN
                                                            COURT OF CRIMINAL APPEALS

                                                                     AUG 27 20.5

                                                                   Abel Acosta, Clerk
                                 NO.

BENITO GARZA                             §      IN THE COURT OF

V.                                       .§     CRIMINAL APPEALS

THE STATE OF TEXAS                       §      OF TEXAS


                        PRO SE MOTION FOR EXTENSION OF TIME

                     TO FILE PETITION FOR DISCRETIONARY REVIEW



TO THE HONORABLE COURT OF CRIMINAL APPEALS:


     COMES NOW the Appellant/Petitioner in the above styled and numbered cause

and respect-fully moves this-Honorable -Court-to- extend>the time for. filing the-

Appellant's Petition for Discretionary Review in this cause and in support

thereof would show the following:

     1. The style and number of this case in the Court of Appeals is:

Benito Garza v. The State of Texas; NO.04-14-00682-CR

     2.   The style and number of the case in the trial court is:

The State of Texas v. Benito Garza; NO.2013CR9168

     3. The Appellant was convicted of the felony offense of Felony murder

a first degree felony.

     4. Judgement was entered and punishment was assessed at 60 years confine

ment in The Texas Department of Criminal Justice— Institutional Division.

     5. The conviction was affirmed in the Court of Appeals on August 5,2015.

     6. The deadline for filing the Appellant's Petition for Discretionary

Review in this cause is Sept.4, 2015.

     7. An extension of time for a period of sixty(60) days is requested that

would make the due date November 3, 2015.

     8. No prior request for an extension of time has been made.


                                                                      RECEIVED IN
                                                                    COURT OF GRJMIWAf APPEALS
                                                                          AU8 20 2015

                                       l.of2.
    9. The facts relied upon to show good cause for the requested extension

are, as follows: The Appellant/Petitioner was represented by court appointed
counsel during the appeal of this case to the Court of Appeals.    The Appellant/
Petitioner has elected to proceed pro se.   Therefore, additional time is

needed for the Appellant/Petitioner to either prepare and file the Petition

pro se or to seek legal assistance in filing the Petition.

    WHEREFORE, PREMISES CONSIDERED, the Appellant/Petitioner respectfully

requests that this Honorable Court extend time for filing the Petition for
Discretionary Review in this cause to November 3,2015.




                                                 Respectfully submitted,




                                              Benito Garza # 1957561   f
                                              3001 S. Emily Dr.
                                              Beeville, TX 78102




                                2. of 2.